          Case 3:19-cv-07651-EMC Document 191 Filed 08/04/20 Page 1 of 5



 1   WILMER CUTLER PICKERING                     WILMER CUTLER PICKERING
      HALE AND DORR LLP                            HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                 William F. Lee (pro hac vice)
 3   mark.selwyn@wilmerhale.com                  william.lee@wilmerhale.com
     950 Page Mill Road                          Joseph J. Mueller (pro hac vice)
 4   Palo Alto, CA 94304                         joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                   Timothy D. Syrett (pro hac vice)
 5   Fax: (650) 858-6100                         timothy.syrett@wilmerhale.com
                                                 60 State Street
 6   WILMER CUTLER PICKERING                     Boston, MA 02109
 7     HALE AND DORR LLP                         Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice)           Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10
     Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation and Apple Inc.
14

15
                                UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17

18   INTEL CORPORATION and APPLE INC.,           Case No. 3:19-cv-07651-EMC
19                                 Plaintiffs,   INTEL CORPORATION AND APPLE
20                                               INC.’S ADMINISTRATIVE MOTION TO
     v.                                          FILE AMENDED COMPLAINT UNDER
21                                               SEAL
     FORTRESS INVESTMENT GROUP LLC,
22   FORTRESS CREDIT CO. LLC, UNILOC
     2017 LLC, UNILOC USA, INC., UNILOC
23
     LUXEMBOURG S.A.R.L., VLSI
24   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., IXI IP, LLC,
25   and SEVEN NETWORKS, LLC,

26                                Defendants.
27

28
     Case No. 3:19-cv-07651-EMC                        Intel Corporation and Apple Inc.’s Administrative
                                                          Motion to File Amended Complaint Under Seal
          Case 3:19-cv-07651-EMC Document 191 Filed 08/04/20 Page 2 of 5



 1
            In accordance with Civil Local Rules 7-11 and 79-5, Intel Corporation (“Intel”) and
 2
     Apple Inc. (“Apple”) submit this motion for an order to seal limited portions of Intel and Apple’s
 3
     Amended Complaint (“Amended Complaint”).
 4
            As set forth in the Declaration of Mark D. Selwyn in Support of Intel and Apple’s
 5
     Administrative Motion to File Amended Complaint Under Seal (“Selwyn Decl.”), portions of the
 6
     Amended Complaint contain information about Apple’s and Intel’s license and/or patent purchase
 7
     agreements with third parties. See Selwyn Decl. ¶¶ 2-4. Public disclosure of information regarding
 8
     the types of patents licensed or purchased and payment terms from Apple’s and Intel’s license
 9
     agreements could negatively affect Apple’s and Intel’s future licenses and settlements. Id. ¶ 5; See,
10
     e.g., Electronic Arts, Inc. v. United States District Court for the Northern District of California, 298
11
     Fed. Appx. 568, 569 (9th Cir. 2008) (pricing terms, royalty rates, guaranteed minimum payment
12
     terms of licensing agreement constituted trade secret); Powertech Tec., Inc., v. Tessera, Inc., No. C
13
     11-6121 CW, 2012 U.S. Dist. LEXIS 75831, at *5 (N.D. Cal. May 31, 2012) (compelling reasons to
14
     seal license agreement).
15
            The Amended Complaint also contains information regarding licensing negotiations that one
16
     or more defendants or non-parties (“Interested Parties”) may seek to seal. Selwyn Decl. ¶ 6.
17
            Portions of the Amended Complaint contain information regarding licensing negotiations
18
     between either Intel or Apple and Interested Parties, which the Court sealed in Intel and Apple’s
19
     original complaint. ECF No. 54 at 2; Selwyn Decl. ¶ 7.
20
            Portions of the Amended Complaint contain information regarding licensing and/or
21
     acquisition negotiations between either Intel or Apple and Interested Parties that was not discussed
22
     in the original complaint. These negotiations are subject to confidentiality agreements governing the
23
     use and disclosure of Intel’s and Apple’s negotiation communications with these Interested Parties.
24
     Intel and Apple understand that the Interested Parties consider the information regarding their
25
     negotiations with Intel and Apple described in the Amended Complaint to be confidential, and Intel
26
     and Apple therefore told the Interested Parties that they would file this information under seal. Intel
27
     and Apple understand that the Interested Parties may seek to file further declarations in support of
28
                                                         1
     Case No. 3:19-cv-07651-EMC                                   Intel Corporation and Apple Inc.’s Administrative
                                                                     Motion to File Amended Complaint Under Seal
          Case 3:19-cv-07651-EMC Document 191 Filed 08/04/20 Page 3 of 5



 1
     sealing this information. Selwyn Decl. ¶ 8.
 2
            Portions of the Amended Complaint contain information regarding damages claims made by
 3
     Defendant Seven Networks LLC (“Seven Networks”) in another litigation. Apple understands that
 4
     Seven Networks may consider this information to be Highly Confidential – Attorneys’ Eyes Only.
 5
     Intel and Apple expect that Seven Networks may seek to file a declaration in support of sealing this
 6
     information. Selwyn Decl., ¶¶ 9-10.
 7

 8
            For the foregoing reasons, Intel and Apple move to file portions of the Amended Complaint
 9
     under seal.
10

11   DATED: August 4, 2020                         Respectfully submitted,
12
                                                   By: /s/ Mark D. Selwyn
13
                                                   Mark D. Selwyn (SBN 244180)
14                                                 mark.selwyn@wilmerhale.com
                                                   WILMER CUTLER PICKERING
15                                                   HALE AND DORR LLP
                                                   950 Page Mill Road
16                                                 Palo Alto, CA 94304
                                                   Telephone: (650) 858-6000
17                                                 Facsimile: (650) 858-6100

18                                                 William F. Lee (pro hac vice)
                                                   william.lee@wilmerhale.com
19                                                 Joseph J. Mueller (pro hac vice)
                                                   joseph.mueller@wilmerhale.com
20                                                 Timothy Syrett (pro hac vice)
                                                   timothy.syrett@wilmerhale.com
21                                                 WILMER CUTLER PICKERING
                                                     HALE AND DORR LLP
22                                                 60 State Street
                                                   Boston, MA 02109
23                                                 Telephone: (617) 526-6000
                                                   Facsimile: (617) 526-5000
24
                                                   Leon B. Greenfield (pro hac vice)
25                                                 leon.greenfield@wilmerhale.com
                                                   Amanda L. Major (pro hac vice)
26                                                 amanda.major@wilmerhale.com
                                                   WILMER CUTLER PICKERING
27                                                   HALE AND DORR LLP
                                                   1875 Pennsylvania Avenue, N.W.
28
                                                       2
     Case No. 3:19-cv-07651-EMC                                 Intel Corporation and Apple Inc.’s Administrative
                                                                   Motion to File Amended Complaint Under Seal
          Case 3:19-cv-07651-EMC Document 191 Filed 08/04/20 Page 4 of 5



 1                                       Washington, DC 20006
                                         Telephone: (202) 663-6000
 2                                       Facsimile: (202) 663-6363

 3                                       Attorneys for Plaintiffs
                                         INTEL CORPORATION, APPLE INC.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
     Case No. 3:19-cv-07651-EMC                      Intel Corporation and Apple Inc.’s Administrative
                                                        Motion to File Amended Complaint Under Seal
          Case 3:19-cv-07651-EMC Document 191 Filed 08/04/20 Page 5 of 5



 1
                                     CERTIFICATE OF SERVICE
 2
         On this 4th day of August 2020, I hereby certify that I caused the foregoing document entitled
 3
     Intel Corporation and Apple Inc.’s Administrative Motion to File Amended Complaint Under Seal to
 4
     be filed via the court’s CM/ECF system, which shall send notice to the counsel of record for the
 5
     parties.
 6

 7
     DATED: August 4, 2020                      Respectfully submitted,
 8
                                                By: /s/ Mark D. Selwyn________
 9

10                                              Mark D. Selwyn (SBN 244180)
                                                mark.selwyn@wilmerhale.com
11                                              WILMER CUTLER PICKERING
12                                                HALE AND DORR LLP
                                                950 Page Mill Road
13                                              Palo Alto, CA 94304
                                                Telephone: (650) 858-6000
14                                              Facsimile: (650) 858-6100
15                                              Attorney for Plaintiffs
16                                              INTEL CORPORATION, APPLE INC.

17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
     Case No. 3:19-cv-07651-EMC                               Intel Corporation and Apple Inc.’s Administrative
                                                                 Motion to File Amended Complaint Under Seal
